DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are currently pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/15/2019 is in compliance with the provisions of 37 CFR 1.97.  All references cited in this IDS have been fully considered.
Specification
The disclosure is objected to because of the following informalities: 
Paragraph 0007 line 7 and paragraph 0031 line 9 recite “thermophiles”. This misspelled species should be corrected to properly read “thermophilus”.  
Paragraph 0035 line 6 reads “aranbinoxylan”. This is misspelled compound should be corrected to properly read ”arabinoxylan”.
Appropriate correction is required.
Claim Suggestions
Claims 5 and 15 are drawn to the potency of the composition set forth in claims 1 and 11, respectively. The specification defines potency ranges from low potency (approximately 1 Billion CFU/serving) to higher potency (approximately 50 Billion CFU/serving). As the potency ranges of the specification are given in CFU/serving, the claims should similarly reflect potency in CFU/serving to enhance readability. For the purpose of compact prosecution, prior art which teaches CFU/serving of the probiotic will be applied.

Claim Objections
Claim 1 is objected to because of the following informalities. Line 6 reads “(L. casei)”. The abbreviated microorganism name should be italicized to read “(L. casei)”. Furthermore, line 6 reads “Streptococcus thermophiles (S. thermophiles)”. This is a misspelling of the microorganism Streptococcus thermophilus. The misspelled name and abbreviated name should be corrected to properly recite the claimed limitation. 
Claim 8 is objected to because of the following informality. Line 3 reads “aranbinoxylan”. This is a misspelling of the compound “arabinoxylan”. This misspelled compound should be corrected to properly recite the claimed limitation.
Claim 11 is objected to because of the following informality. Line 5 reads "Lactobacillus acidophilus La-5 Bifidobacterium breve B-3”. A comma should be added between the two adjacent elements of this list.
Appropriate correction is required.
Claim Interpretations
	Regarding claims 1 and 19, the instant claims recite the transitional phrase “consisting essentially of”. A ‘consisting essentially of’ claim occupies a middle ground between closed claims that are written in a ‘consisting of’ format and fully open claims that are drafted in a ‘comprising’ format. PPG Industries v. Guardian Industries, 156 F.3d 1351, 1354, 48 USPQ2d 1351, 1353-54 (Fed. Cir. 1998). For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See MPEP § 2111.03(III). As applicant has not made a clear indication of what the basic and novel characteristics actually are, the instant claims to a composition “consisting essentially of” the chlorogenic acid and the at least one 
Regarding claims 1-19, the instant claims recite “a weight loss composition” or “the weight loss composition” in the preamble. It is noted that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPTQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Therefore, compositions which anticipate or make obvious the limitations contained within the body of the instant claims will be applied under 35 U.S.C. 102  and 103.
Regarding claims 4 and 14, the instant claims recite “wherein the composition provides a dosage of from about 200 mg to about 225 mg chlorogenic acid per day”. This limitation is the intended outcome resulting from providing the composition of claims 1 and 11, respectively, in a daily dosing regimen. The instant claims and the claims from which they depend are drawn to compositions and not methods. Therefore, prior art which recites the composition of claims 1 and 11 anticipate or makes obvious claims 4 and 14, respectively.  
Regarding claims 6 and 16, both claims recite “at least one excipient”. The ordinary meaning of excipient is a usually inert substance that forms a vehicle (as for a drug). In view of the specification, applicant teaches excipients include compounds which complement or enhance the functionality of probiotic cultures and those which can boost the growth and performance of probiotic strains in the gastrointestinal tract after consumption (paragraph 0034, lines 5-8). Therefore, for the purpose of applying prior art under 35 U.S.C. 102  and 103, compounds which complement or enhance the functionality of probiotic cultures (i.e. prebiotics) will be considered excipients.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8 and 9 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 8, line three recites “Inulin (fiber)” and “aranbinoxylan (fiber)”. Inclusion of “(fiber)” following each of these limitations renders the claim indefinite because it is unclear whether the generic fiber following Inulin and arabinoxylan are claimed limitations. It is understood that Inulin and arabinoxylan are types of fibers, however, it is unclear if Applicant intends for any fiber to be within the scope of the claimed invention. See MPEP § 2173.05(d).
Regarding claim 9, line 3 recites extracts. The ordinary meaning of extracts is a solid, viscid, or liquid substance extracted from a plant, drug, or the like, containing its essence in concentrated form (dictionary.com). Extracts could be any solid, viscid, or liquid substance and is not limited to a particular source. An extract could be organic compounds derived from animals, bacteria, fungi, or plants but could also be, for example, inorganic acids, minerals, or any other compound extracted and concentrated from any source. As the specification does not provide any definition for the term “extracts” and, as discussed above, the ordinary meaning of the limitation of “extracts” does not particularly point out and distinctly claim the subject matter which the inventors regard as the invention, the metes and bounds of this term are not clear. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and natural phenomenon without significantly more. 
The claims recite laws of nature and natural phenomena. These judicial exceptions are not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as explained below:
Subject Matter Eligibility Guidance
A three-step inquiry has been established to determine subject matter eligibility under 35 U.S.C. 101, in accordance with MPEP § 2106:
Step (1). Is the claim directed to a process, machine, manufacture, or composition of matter?
Step (2A). Is the claim directed to a law of nature, natural phenomenon (product of nature), or an abstract idea?
Prong 1 – Does the claim recite a law of nature, natural phenomenon, or an
abstract idea?
Prong 2 – If the claim recites a judicial exception, does it recite additional elements that integrate the judicial exception into a practical application?
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field. See MPEP § 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine. See MPEP § 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing. See MPEP § 2106.05(c)
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. See MPEP § 2106.05(d)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP § 2106.05(e) 
Step (2B). If the recited judicial exception is not integrated into a practical application, does the claim recite additional elements that amount to significantly different than the judicial exception such that they provide an inventive concept? This step includes evaluation of the same considerations under Step (2A), Prong 2, as well as two additional considerations:
Adding a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; and
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Analysis
	Step (1): The answer to this step is “yes” since claims 1-20 are directed to a composition of matter, which is a statutory category.
	Step (2A): The answer to this step is “yes” because the claimed compositions are directed to laws of nature and natural phenomena, specifically naturally occurring organic acids, naturally occurring microorganisms, and other naturally occurring compositions of matter.
Prong 1: 
Composition Analysis
Independent claim 1 recites a weight loss composition consisting essentially of at least one chlorogenic acid and at least one probiotic selected from a group consisting of Bifidobacterium lactis, Lactobacillus gasseri, Lactobacillus plantarum, Lactobacillus acidophilus, Lactobacillus paracasei, Lactobacillus rhamnosus, Lactobacillus casei, Streptococcus thermophilus, Bifidobacterium bifidum, Bifidobacterium longum and combinations thereof. 
Independent claim 11 recites a weight loss composition comprising at least one chlorogenic acid
and at least one probiotic selected from the group consisting of Bifidobacterium lactis B420, B. lactis BPL1, B. lactis BB-12, Lactobacillus gasseri BNR17, L. gasseri SBT2055, Lactobacillus casei DN001, Lactobacillus acidophilus La-5, Bifidobacterium breve B-3, a Lactobacillus plantarum mix (L. plantarum CECT 7527, L. plantarum CECT 7528, and L. plantarum CECT 7529) and combinations thereof.
Chlorogenic acids can be found in coffee, apples, pears, berries, broccoli, celery, and other plants (Clifford, M., “Chlorogenic acids and other cinnamates- nature, occurrence and dietary burden”. J Sci Food Agric; 79 (1999): 362-372) and are therefore naturally occurring compounds. 
The microbial organisms recited in claims 1 and 11 are living organisms. There is no evidence in the disclosure of a difference between the microbial species of claim 1 and strains of claim 11 from microbial species found in nature in terms of structure, property, or function. 
	Claims 2 and 12 depend from claims 1 and 11, respectively. The instant claims recite the composition wherein the chlorogenic acid is selected from the group consisting of caffeoylquinic acid, dicaffeoylquinic acid, feruloylquinic acid, p-coumaroylquinic acid, and combinations thereof. Caffeoylquinic acid, dicaffeoylquinic acid, feruloylquinic acid, and p-coumaroylquinic acid are found in green coffee (specification, paragraph 0022) and are therefore naturally occurring compounds.

	Claims 4-5 and 14-15 depend from claims 1 and 11, respectively. The instant claims do not recite additional elements which require analysis under step (2A) prong 1.
	Claims 6 and 16 depend from claims 1 and 11, respectively. The instant claims recite the composition further comprising at least one excipient. The specification teaches that excipients can be prebiotic oligosaccharides (paragraph 0035). Oligosaccharides are naturally occurring compounds.
	Claims 7 and 17 depend from claims 6 and 16, respectively. The instant claims recite the composition wherein the at least one excipient is selected from the group consisting of prebiotic oligosaccharides, prebiotic fibers, and combinations thereof. Oligosaccharides and fibers are naturally occurring compounds.
	Claim 8 depends from claim 7. The instant claim recites the composition wherein the at least one excipient is selected from the group consisting of xylo-oligosaccharide (XOS), fructo-oligosaccharide (FOS), Inulin, arabinoxylan, polydextrose, and combinations thereof. XOS, FOS, Inulin, and arabinoxylan are naturally occurring compounds. Polydextrose is a synthetic compound (Raninen, K. et al., “Dietary fiber type reflects physiological functionality: comparison of grain fiber, inulin, and polydextrose.” Nutrition Reviews; 69(1); (2011): 9-21). 
	Claim 9 depends from claim 6. The instant claim recites the composition wherein the at least one excipient is selected from dried fungal fermentates, yeasts, whole fruits, berries, botanicals, extracts, betaglucan, cereals, cellulose and combinations thereof. Dried fungal fermentates, yeasts, whole fruits, berries, botanicals, extracts, betaglucan, cereals, cellulose are all naturally occurring phenomena. 

soluble polysaccharide. A plant-derived water-soluble polysaccharide is a naturally occurring compound. 
	Independent claim 19 recites a weight loss composition consisting essentially of at least one
chlorogenic acid, at least one probiotic, and at least one prebiotic. As discussed above, a chlorogenic acid is a naturally occurring compound, a probiotic is a naturally occurring organism, and a prebiotic is a naturally occurring compound. 
	Markedly Different Characteristics Analysis
	Where the claim is to a nature-based product produced by combining multiple components (e.g., a claim to "a probiotic composition comprising a mixture of Lactobacillus and milk"), the markedly different characteristics analysis should be applied to the resultant nature-based combination, rather than its component parts. See MPEP § 2106.04(c)(I)(A).  
	For the purpose of application of the markedly different characteristics analysis, the combination of probiotic and chlorogenic acid with respect to probiotic growth will be analyzed in view of the disclosure that “growth of specific probiotics can be boosted by the presence of chlorogenic acids” (specification, paragraph 0001). 
	Example 1 of the specification involves the combination of chlorogenic acid and probiotic bifidobacterial organisms. Changes in growth in the presence of chlorogenic acid was determined through OD600 absorbance measurement. Strains B420, HNO19, and BB03 do not demonstrate markedly different characteristics (p=>0.356). Applicant reports a statistical significance (p=0.023) for the BL04 test group (Figure 2. NSD: no statistical difference, SD: statistical difference). Therefore, there exists a markedly different characteristic for the chlorogenic acid, BL04 combination. 
	Example 2 of the specification involves the combination of chlorogenic acid on the growth of Lactobacillus acidophilus La-14. Applicant reports a statistical significance (p=<0.001) in this Lactobacillus gasseri Lg-36 and Lactobacillus plantarum Lp-115 were not statistically affected by the presence of chlorogenic acid.
	Example 3 of the specification involves the combination of chlorogenic acid on the growth of Bifidobacterium spp. and Lactobacillus spp. with Svetol as the sole carbon source. Applicant reports a statistical significance in B420 (p=0.008), Bi26 (p=0.041), BL04 (p=0.001), and LA14 (p=0.005). There is no statistical significance in the LP299V (p=0.051) test group. 
	Of note for this analysis, Applicant discloses that the overall effect of chlorogenic acids on probiotics is likely strain-specific (specification, paragraph 0021). This conclusion is supported by the lack of significance for the combination with respect to strains B420, HNO19, BB03, Lg-36 and Lp-115 as discussed above. 
	In view of the disclosure, there is no example of markedly different characteristics for all strains of the disclosed species within claim 1 or any claim depending therefrom as there is no evidence that inclusion of the dependent limitations would cause the markedly different characteristic. 
	With respect to claims 10 and 18, these claims are drawn to enclosing the composition within a capsule. There is no evidence within the specification that the composition of claims 1 and 11, respectively are altered by or have a markedly different characteristic due to enclosure within a capsule.
Furthermore, while applicant has demonstrated markedly different characteristics for BL04 in example 1 of the disclosure, this is not a claimed strain in either claim 1 or 11. Example 3 demonstrates markedly different characteristics for B420, which is a claimed strain in claim 11. This experiment, however, is not commensurate in scope with the claim as the claims are drawn to a composition comprising at least one chlorogenic acid and at least one probiotic whereas example 3 expressly excludes any non-Svetol carbon source (specification, paragraph 0058).
With respect to claim 19, there is no indication that combination of at least one chlorogenic acid, at least one probiotic, and at least one prebiotic would cause the markedly different characteristic.
e.g., a claim to "a yogurt starter kit comprising Lactobacillus in a container with instructions for culturing Lactobacillus with milk to produce yogurt"), the markedly different characteristics analysis should be applied only to the nature-based product limitation. See MPEP § 2106.04(c)(I)(A).  
	As discussed above, there is no markedly different characteristic for the nature-based product limitations of claim 1.
	Therefore, the answer to this prong is “yes”.
	Prong 2:
	The claims as a whole do not integrate the judicial exception into a practical application of that exception. As discussed above, while each claim recites “weight loss” in the preamble, this is the intended use and carries no patentable weight. The combination of the nature-based product limitations in this invention does not confer a particular use. Absent any recitation of an active step such as administering the composition, there is no integration into a practical application. 
	Therefore, the answer to this prong is “no”.
	Step (2B): 
	Chlorogenic acid is well-understood within the art to be a contributor to weight loss (Watanabe, Kanae et al. “Consumer health benefits of habitual consumption of chlorogenic acid-enriched coffee: a large single-arm study.” Nutrafoods 13(3) (2014): 103-111. doi: 10.1007/s13749-014-0032-3). Probiotics are similarly well-understood within the art to be a contributor to weight loss (Rouxinol-Dias, Ana et al. “Probiotics for the control of obesity – Its effect on weight change.” Porto Biomedical Journal 1(1) (2016): 12-24. doi: 10.1016/j.pbj.2016.03.005). The combination of these two findings to produce a composition with the same intended use does not amount to significantly more.
Therefore, the answer to step (2B) is “no”.
Conclusion
Claims 1-20 are directed to a judicial exception and do not qualify as eligible subject matter under 35 U.S.C. § 101.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doherty et al. (CA 2747904 A1).
Doherty et al. (Doherty) teaches methods and compositions comprising chlorogenic acids for promoting weight loss, for the treatment of obesity, managing weight gain, or maintenance of normal body weight and for increasing energy of an individual participating in a weight loss regimen (paragraph 1).
As discussed above, the term “consisting essentially of” in the instant claim is interpreted to be “comprising”. Doherty teaches a dietary supplement comprising chlorogenic acids (paragraph 0013), at least one probiotic (paragraph 0019), and at least one prebiotic (paragraph 0018).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Doherty et al. (CA 2747904 A1) in view of Olmstead (WO 2014/046804 A1).
Regarding claim 1, Doherty teaches a dietary supplement for weight loss comprising an effective amount of at least one specific chlorogenic acid (paragraph 0013, 0024) and further comprising at least one probiotic (paragraph 0019). Doherty further teaches that probiotics can include strains of Lactobacillus or Bifidobacterium (paragraph 00141). Doherty lacks the specific species recited in claim 1. 
Olmstead teaches probiotic compositions which are  capable of maintaining or reducing body weight or body mass index (BMI), preventing or treating obesity and/or obesity-related conditions (page 4, lines 18-21) including one or more of Bifidobacterium lactis, Lactobacillus gasseri, Lactobacillus plantarum, Lactobacillus acidophilus, Lactobacillus paracasei, Lactobacillus rhamnosus, Lactobacillus casei, Streptococcus thermophilus, and Bifidobacterium bifidum (page 6, lines 1-15).
It would have been obvious and one would be particularly motivated to use the species taught by Olmstead in the invention disclosed by Doherty as Olmstead has taught that these species are useful probiotics for weight loss.
Regarding claim 2, Doherty in view of Olmstead teaches the composition of claim 1 as discussed above. Doherty teaches the specific chlorogenic acids 3-caffeoylquinic acid, 4-caffeoylquinic acid, 5-caffeoylquinic acid, 3,4-dicaffeoylquinic acid, 3,5-dicaffeoylquinic acid, 4,5-dicaffeoylquinic acid, 3-feruloylquinic acid, 4-feruloylquinic acid, 5-feruloylquinic acid, 3-feruloyl-4-caffeoylquinic acid and other structural isomeric chlorogenic acids (paragraph 0070).
Regarding claim 4, Doherty in view of Olmstead teaches the composition of claim 1 as discussed above. As discussed in the interpretation of this claim, the body of the claim is drawn to the intended outcome of a per day dosing of the composition recited in the preamble and does not limit the structure of the composition. Therefore, as Doherty in view of Olmstead teaches the composition of claim 1, it similarly teaches the instant claim.
Regarding claim 5, Doherty in view of Olmstead teaches the composition of claim 1 as discussed above. Doherty teaches the composition comprising a probiotic. Doherty, however, is silent to the composition having at least 10 billion colony forming units (CFU)/serving. 
Olmstead teaches:
at least 1.0 billion CFU/serving Bifidobacterium lactis (claim 5) 
at least 2.5 billion CFU/serving Lactobacillus plantarum (claim 5)
at least 2.5 billion CFU/serving Lactobacillus acidophilus (claim 5)
at least 2.0 billion CFU/serving Lactobacillus paracasei (claim 6)
at least 2.0 billion CFU/serving Lactobacillus rhamnosus (claim 6)
at least 2.0 billion CFU/serving Lactobacillus casei (claim 6)
at least 1.0 billion CFU/serving Streptococcus thermophilus (claim 5)
at least 2.0 billion CFU/serving Bifidobacterium bifidum (claim 6)
at least 2.0 billion CFU/serving Bifidobacterium longum (claim 6)
Olmstead similarly teaches that Lactobacillus gasseri is an effective probiotic in treatment of obesity and diabetes but does not teach a specific dose for this species. Olmstead, however, teaches at least 1.0 billion CFU/serving of Lactobacillus spp. for treatment of obesity (claim 26). Furthermore, Olmstead teaches probiotic dosing from at least about 1 billion and up to 50 billion CFU/serving (page 5, lines 20-21). 
Regarding the recitation of “through the end of shelf life” in line 2 of the instant claim, Olmstead teaches the method of administering the composition comprising Lactobacillus and Bifidobacterium microorganisms in a capsule (claims 27, 28, and 30) and teaches capsule dosing of at least about 1 billion to 50 billion CFU/serving (page 5, lines 20-21). Thus, as Olmstead teaches providing the composition to a subject, Olmstead teaches the composition which contains at least about 1 billion to 50 billion CFU/serving through the end of shelf life. Therefore, the at least 10 billion CFU/serving through the end prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05(I).
Regarding claims 6-9, Doherty teaches various excipients that can be included in the dietary supplement composition that read on instant claims 6-9. Doherty teaches inulin (paragraph 0135), FOS (paragraph 0137) and arabinoxylan (paragraph 0143), reading on claims 6-8. In addition, Doherty teaches Saccharomyces (i.e. yeasts)(paragraph 0141), cactus pear (i.e. whole fruits)(paragraph 0106), blueberries and wolfberries (i.e. berries)(paragraphs 0107 and 0135), sunflower oil (i.e. botanicals)(paragraph 0133), beta-glucan (paragraph 0121), and cellulose (paragraphs 0143 and 0166) reading on claims 6 and 9. 
Regarding claim 20, as discussed above, Doherty in view of Olmstead teaches the composition of claim 1. Olmstead further teaches that the composition is contained within a pharmaceutically acceptable container (page 7, lines 5-11).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Doherty et al. (CA 2747904 A1) in view of Olmstead (WO 2014/046804 A1), further in view of Ibarra et al. (US 20110223281 A1).
Regarding claim 3, Doherty in view of Olmstead teaches the composition of claim 2 as discussed above. Neither Doherty nor Olmstead teach caffeoylferuloylquinic acid. 
Ibarra teaches caffeoylferuloylquinic acid is a type of chlorogenic acid from green coffee (paragraph 0009) for control of body weight in humans (abstract). 
It would have been obvious and one would be particularly motivated to modify the weight loss composition of Doherty in view of Olmstead to include caffeoylferuloylquinic acid as Doherty teaches that the chlorogenic acids of their invention are not particularly limited, and, for instance, those commercially available, or those prepared from various plants in accordance with known methods can . 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Doherty et al. (CA 2747904 A1) in view of Olmstead (WO 2014/046804 A1), as evidenced by Embree et al. (US 10966437 B2).
Regarding claim 10, Doherty in view of Olmstead teaches the composition of claim 1 as discussed above. Olmstead teaches that the composition is provided in capsules or other suitable administration formats (page 5, lines 12-13) and that the capsule can be a pharmaceutically acceptable capsule (page 9, lines 6-10). Doherty in view of Olmstead lacks that the composition is encapsulated within a capsule comprising a plant-derived water soluble polysaccharide.
Embree et al. (Embree) teaches microbes or microbial compositions are encapsulated in an encapsulating composition (i.e. a capsule)(column 77, lines 36-38). Embree teaches in an embodiment the encapsulating composition comprises a multiplicity of cores (column 77, lines 48-50). Embree further teaches that the cores may include edible sugars such as polysaccharides (column 78, lines 64-67). Therefore, Embree teaches a microbial composition wherein the composition is encapsulated within a capsule comprising a polysaccharide. With respect to “plant-derived water soluble”, this limitation is a property of the polysaccharide which is encompassed by or alternatively made obvious by Embree’s disclosure of a generic polysaccharide.
It would have been obvious to persons having ordinary skill in the art to modify the teachings Doherty in view of Olmstead to include a plant-derived water soluble polysaccharide capsule as Olmstead teaches that the capsule can be a pharmaceutical acceptable capsule. Embree demonstrates that polysaccharides are an acceptable capsule. There would have existed a motivation to make this modification as Embree teaches encapsulating compositions further create an environment that may be .

Claims 11-12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Doherty et al. (CA 2747904 A1) in view of Olmstead (WO 2014/046804 A1); further in view of Stenman et al. (“Probiotic With or Without Fiber Controls Body Fat Mass, Associated With Serum Zonulin, in Overweight and Obese Adults—Randomized Controlled Trial”).
Regarding claim 11, as discussed above, Doherty in view of Olmstead teaches the invention wherein the probiotic species is Bifidobacterium lactis, Lactobacillus gasseri, Lactobacillus casei, Lactobacillus acidophilus, Bifidobacterium breve, and Lactobacillus plantarum. Doherty teaches some strains of Lactobacillus and Bifidobacterium have been promoted because of their reputed health benefits (paragraph 0141). Neither Doherty nor Olmstead teach the specific strains recited in claim 11.
Stenman et al. (Stenman) teaches Bifidobacterium animalis ssp. lactis B420 used for weight control (abstract).  It would have been obvious to persons of ordinary skill in the art to modify Doherty as discussed previously to include the species recited by Olmstead. It would similarly be obvious to make further modification of these species to include strains such as Bifidobacterium lactis B420 as taught by Stenman. There would exist a motivation to do so as Stenman has taught the use of B420 to effectively promote weight loss (page 198, right column, paragraph 6). 
Though Doherty in view of Olmstead and Stenman does not teach the specific strains BPL1, BB-12, BNR17, SBT2055, DN001, La-5, B-3, CECT 7527, CECT 7528, or CECT 7529, the USPTO is not equipped to perform experiments to ascertain whether the applicants' strain differs from the strains of Olmstead. Olmstead teaches that Bifidobacteria (page 15, lines 9-11) and Lactococcus bacteria (page 13, lines 22-23) metabolize glucose. The species disclosed by Olmstead have the property of promoting weight loss (page 4, lines 18-20 and claims 5-7). The intended use of the strains recited in the instant claim is drawn 
Regarding claim 12, Doherty in view of Olmstead and Stenman teaches the composition of claim 11 as discussed above. Doherty teaches the specific chlorogenic acids 3-caffeoylquinic acid, 4-caffeoylquinic acid, 5-caffeoylquinic acid, 3,4-dicaffeoylquinic acid, 3,5-dicaffeoylquinic acid, 4,5-dicaffeoylquinic acid, 3-feruloylquinic acid, 4-feruloylquinic acid, 5-feruloylquinic acid, 3-feruloyl-4-caffeoylquinic acid and other structural isomeric chlorogenic acids (paragraph 0070).
Regarding claim 14, Doherty in view of Olmstead and Stenman teaches the composition of claim 11 as discussed above. As discussed above in the interpretation of this claim, the body of the claim is drawn to the intended outcome of a per day dosing of the composition recited in the preamble and does not limit the structure of the composition. Therefore, as Doherty in view of Olmstead and Stenman teaches the composition of claim 11, it similarly teaches the instant claim.
Regarding claim 15, Doherty in view of Olmstead and Stenman teaches the composition of claim 11 as discussed above. Stenman teaches dosing the strain B420 at 10.0 billion CFU/serving (abstract and page 191, 2.2, paragraph 1) as a results-effective concentration (page 198, right column, paragraph 6). It i.e. weight loss).
Regarding the recitation of “through the end of shelf life” in line 2 of the instant claim, Stenman teaches the method of administering the composition comprising strain B420 (abstract and page 191, 2.2, paragraph 1). Thus, Stenman is necessarily teaching the composition having a potency of at least 10 billion CFU/serving through the end of shelf life.
Regarding claims 16 and 17, Doherty in view of Olmstead and Stenman teaches the composition of claim 11 as discussed above. Doherty teaches inulin (paragraph 0135), FOS (paragraph 0137) and arabinoxylan (paragraph 0143), reading on claims 16 and 17. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Doherty et al. (CA 2747904 A1) in view of Olmstead (WO 2014/046804 A1) and Stenman et al. (“Probiotic With or Without Fiber Controls Body Fat Mass, Associated With Serum Zonulin, in Overweight and Obese Adults—Randomized Controlled Trial”); further in view of Ibarra et al. (US 20110223281 A1).
Regarding claim 13, Doherty in view of Olmstead and Stenman teaches the composition of claim 12 as discussed above. Neither Doherty, Olmstead, nor Stenman teach caffeoylferuloylquinic acid. 
Ibarra teaches caffeoylferuloylquinic acid is a type of chlorogenic acid from green coffee (paragraph 0009) for control of body weight in humans (abstract). 
It would have been obvious and one would be particularly motivated to modify the weight loss composition of Doherty in view of Olmstead and Stenman to include caffeoylferuloylquinic acid as Doherty teaches that the chlorogenic acids of their invention are not particularly limited, and, for instance, those commercially available, or those prepared from various plants in accordance with known . 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Doherty et al. (CA 2747904 A1) in view of Olmstead (WO 2014/046804 A1) and Stenman et al. (“Probiotic With or Without Fiber Controls Body Fat Mass, Associated With Serum Zonulin, in Overweight and Obese Adults—Randomized Controlled Trial”) as evidenced by Embree et al. (US 10966437 B2).
Regarding claim 18, Doherty in view of Olmstead and Stenman teaches the composition of claim 11 as discussed above. Olmstead teaches that the composition is provided in capsules or other suitable administration formats (page 5, lines 12-13) and that the capsule can be a pharmaceutically acceptable capsule (page 9, lines 6-10). Doherty in view of Olmstead lacks that the composition is encapsulated within a capsule comprising a plant-derived water soluble polysaccharide.
Embree teaches microbes or microbial compositions are encapsulated in an encapsulating composition (i.e. a capsule)(column 77, lines 36-38). Embree teaches in an embodiment the encapsulating composition comprises a multiplicity of cores (column 77, lines 48-50). Embree further teaches that the cores may include edible sugars such as polysaccharides (column 78, lines 64-67). Therefore, Embree teaches a microbial composition wherein the composition is encapsulated within a capsule comprising a polysaccharide. With respect to “plant-derived water soluble”, this limitation is a property of the polysaccharide which is encompassed by or alternatively made obvious by Embree’s disclosure of a generic polysaccharide.
It would have been obvious to persons having ordinary skill in the art to modify the teachings Doherty in view of Olmstead and Stenman to include a plant-derived water soluble polysaccharide capsule as Olmstead teaches that the capsule can be a pharmaceutical acceptable capsule. Embree demonstrates that polysaccharides are an acceptable capsule. There would have existed a motivation to 

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT C CURRENS whose telephone number is (571)272-0053. The examiner can normally be reached Monday - Thursday: 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Liesl Baumann can be reached on (571)270-5758. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT C CURRENS/Examiner, Art Unit 4111                                                                                                                                                                                                        
/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651